Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 15-CM-1046

                     MANUEL MEJIA-CORTEZ, APPELLANT,

                                       V.


                            UNITED STATES, APPELLEE.

                        Appeal from the Superior Court
                         of the District of Columbia
                               (CMD-5129-15)

                    (Hon. A. Franklin Burgess, Trial Judge)

(Argued February 21, 2018                              Decided August 12, 2021)

      Aaron Marr Page for appellant.

      Christopher R. Howland, with whom Channing D. Phillips, United States
Attorney at the time the brief was filed, and Elizabeth Trosman, Elizabeth H.
Danello, Nigel Cooney, and Melissa M. Price, Assistant United States Attorneys,
were on the brief, for appellee.

      Before THOMPSON and BECKWITH, Associate Judges, and WASHINGTON,
Senior Judge.

      Opinion for the court by Associate Judge BECKWITH.

      Concurring opinion by Senior Judge WASHINGTON at page 16.

      Opinion concurring in the judgment by Associate Judge THOMPSON at page 16.
                                            2


      BECKWITH, Associate Judge: Appellant Manuel Mejia-Cortez was leaving the

Georgia Avenue Metro station on his way home from watching a game at a friend’s

house when a transit police officer arrested him for suspected fare evasion. In an

ensuing search of a bag Mr. Mejia-Cortez was carrying, the arresting officer

discovered a six pack of beer containing two opened half-full bottles.               The

government prosecuted Mr. Mejia-Cortez in Superior Court for possessing an open

container of alcohol (POCA). After a bench trial, the trial court convicted him of

violating the subsection of the POCA statute that prohibits possession of an open

container of alcohol in any place “to which the public is invited” and “for which a

license to sell alcoholic beverages has not been issued[.]”           D.C. Code § 25-

1001(a)(4). 1


      This appeal involves Mr. Mejia-Cortez’s challenge to the sufficiency of the

government’s evidence supporting his conviction—specifically, the evidence that

the Metro station where Mr. Mejia-Cortez possessed the open beer bottles was not a

place for which a license to sell alcohol had been issued. The government may have

been able to prove this element. But where the government presented no proof of

this element at trial, where it did not ask the trial court to take judicial notice of the



      1
       All references to the D.C. Code in this opinion are to the 2012 Replacement
volume unless stated otherwise.
                                           3


grounds it now offers as sufficient proof, and where the matter is not so free from

doubt as to justify such a deviation from constitutional norms, we conclude that the

evidence was insufficient to support Mr. Mejia-Cortez’s POCA conviction. We

therefore reverse that conviction and remand with instructions to enter a judgment

of acquittal on that count.


                                          I.


      According to the evidence at trial, Metro Transit Police Officer Zachary

Gardner approached Manuel Mejia-Cortez in the Georgia Avenue Metro Station

after watching Mr. Mejia-Cortez follow another passenger through the turnstile in a

way Officer Gardner suspected was “piggy-backing” to avoid paying the fare for his

trip. Though Officer Gardner intended to issue Mr. Mejia-Cortez a $50 citation for

failure to pay, he decided instead to arrest him for fare evasion after Mr. Mejia-

Cortez presented an identification card Officer Gardner believed (albeit erroneously)

was fake. In a search incident to that arrest, Officer Gardner looked in a black plastic

bag Mr. Mejia-Cortez was carrying and found six beer bottles—two full bottles that

were sealed, two empty bottles, and two bottles about half full of beer. Mr. Mejia-

Cortez was subsequently charged with POCA under D.C. Code § 25-1001(a)(1),

which prohibits possessing an open container of alcohol in or upon a “street, alley,

park, sidewalk, or parking area.”
                                         4


      Testifying in his own defense through a translator, Mr. Mejia-Cortez stated

that when Officer Gardner confronted him, he thought the officer was asking him to

add money to his card, as he mistakenly used a card with a negative balance. With

respect to the bottles he was carrying, Mr. Mejia-Cortez testified that he had

purchased the beer in Maryland on the way to his friend’s house in Hyattsville.

Contrary to Officer Gardner’s account, Mr. Mejia-Cortez said he was carrying four

Pilsner beer bottles, not six, in a pack—two sealed full bottles and two empty

bottles—and that two of the bottles were open because he “had had those over at

[his] friend’s house.” He did not throw out the two empty beer bottles, he said,

because he “just got the bag when [he] was leaving [his] friend’s house.”


      During closing argument, the prosecutor argued that the credible evidence

indicated that Mr. Mejia-Cortez was carrying six beer bottles, not four, and that two

of them were partially consumed and were thus open containers for purposes of the

POCA statute. When, during his rebuttal argument, the prosecutor began reciting

the language from the subsection of the POCA statute under which Mr. Mejia-Cortez

was charged—the section prohibiting POCA “in or upon . . . a street, alley, park,

sidewalk or parking area,” D.C. Code § 25-1001(a)(1)—the trial court stated,

“[N]ow that you’ve read it, I was noticing that they don’t mention a subway here,”

and asked, “[W]hat part of the statute do you think this fits?” The prosecutor
                                             5


responded that “at a minimum, it falls under . . . number four”—meaning D.C. Code

§ 25-1001(a)(4), a different subsection that prohibits POCA in “[a]ny place to which

the public is invited and for which a license to sell alcoholic beverages has not been

issued under this title.” 2 The prosecutor said nothing further about the no-license

requirement of subsection 4 and did not specify what evidence established that the

incident occurred in a place that had not been issued a liquor license.


      The court found Mr. Mejia-Cortez guilty under subsection 4 of the POCA

statute, crediting Officer Gardner’s testimony that “there were six bottles of beer,

two of which were open and half full,” and rejecting the argument that the bottles

were not “open” because they were in a bag. 3 The court did not specifically mention

the no-license requirement in its verdict.


                                         II.


      On appeal, Mr. Mejia-Cortez argues that we should reverse his POCA

conviction because the government failed to present sufficient evidence—or any




      2
        “[T]his title” refers to Title 25, the set of laws in the D.C. Code regulating
alcoholic beverages in the District of Columbia.
      3
       Mr. Mejia-Cortez was also found guilty of second-degree theft for the fare
evasion—a conviction he is not challenging on appeal. He was acquitted of a Bail
Reform Act violation.
                                            6


evidence—that the offense occurred in a place “for which a license to sell alcoholic

beverages has not been issued.” D.C. Code § 25-1001(a)(4). When addressing a

challenge to the sufficiency of the government’s proof of an offense, we consider

the evidence in the light most favorable to the government in determining whether

any rational trier of fact could have found that the essential elements of the crime

were proven beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 316-20

(1979); Rivas v. United States, 783 A.2d 125, 134 (D.C. 2001) (en banc).


      Mr. Mejia-Cortez’s claim differs from the typical challenge to evidentiary

sufficiency in that the government here acknowledges that it presented no evidence

on the question whether the Washington Metro and Transit Authority (WMATA),

the entity that operates the District’s Metro system, had been issued a license to sell

alcoholic beverages at the time of Mr. Mejia-Cortez’s arrest. The government

contends instead that we should conclude the evidence was sufficient to convict Mr.

Mejia-Cortez because, in its view, “there is no question that a license to sell alcohol

had not been issued for the Georgia Avenue Metro station.” 4




      4
         The government makes a threshold argument that Mr. Mejia-Cortez waived
his right to object to the trial court’s general verdict of guilt by not requesting special
findings of fact. See Tyson v. United States, 30 A.3d 804, 806 (D.C. 2011) (stating
that when special findings are not requested in a bench trial, the trial court is not
required to make them). Mr. Mejia-Cortez’s challenge is to the sufficiency of the
                                          7


      The constitutional right to due process generally requires actual proof beyond

a reasonable doubt of each element of an offense—not assurance that “there is no

question” a critical fact exists—before a defendant can be convicted of committing

that offense. In re Winship, 397 U.S. 358, 364 (1970). Such proof of a crime’s

essential elements is required even where the fact in question may seem

incontrovertible. See, e.g., Turner v. United States, 684 A.2d 313, 315 (D.C. 1996)

(holding that, in order to convict the defendant of possessing an unregistered firearm,

the government had to present proof that the machine gun the defendant possessed

was not registered even though D.C. law prohibited the registration of machine

guns). 5 Recognizing this, the government does not, at bottom, suggest that it could



evidence supporting his POCA conviction, however, not to the trial court’s failure
to state the basis for its verdict on the record. And “it is well settled in this
jurisdiction that a ‘full range of challenges’ to the sufficiency of the evidence” is
“automatically preserved at a bench trial by a defendant’s plea of not guilty.” Carrell
v. United States, 165 A.3d 314 (D.C. 2017) (en banc) (quoting Newby v. United
States, 797 A.2d 1233, 1238 n.2 (D.C. 2002)).
      5
         The D.C. Circuit has on more than one occasion reversed a conviction under
the federal statute prohibiting possession of drugs within 1000 feet of a school zone
where the government did not seek to admit a map or other evidence to establish that
the defendant possessed drugs within the proscribed area. In United States v.
Johnson, the government “inexplicably” introduced a measurement made by an
officer indicating a distance of 994 feet from an elementary school to a point “five
feet up the walkway” to Mr. Johnson’s home. 46 F.3d 1166, 1169 (D.C. Cir. 1995).
The government indicated on appeal that it “would easily have established” at trial
that the distance to Mr. Johnson’s home was less than 1000 feet by measuring the
distance in a straight line on a map, contending that the officer’s measurement
                                            8


satisfy its burden by pointing to the obviousness of a particular fact in lieu of

presenting proof. Instead, it asks this court to “take judicial notice that all drinking

is prohibited on the Metro, which leads to the self-evident inference that the Metro

station had not been issued a license to sell alcohol.”


      “A judicially noticed fact must be one not subject to reasonable dispute in that

it is either (1) generally known within the territorial jurisdiction of the trial court or

(2) capable of accurate and ready determination by resort to sources whose accuracy

cannot reasonably be questioned.” Christopher v. Aguigui, 841 A.2d 310, 311 n.2

(D.C. 2003) (quoting Fed. R. Evid 201(b)); see also Poulnot v. District of Columbia,

608 A.2d 134, 141–42 (D.C. 1992). Thus, a court may take judicial notice of its own

records, Daniels v. United States, 33 A.3d 324, 330 (D.C. 2011), of the jurisdiction’s

“laws and statutes,” Gaither v. District of Columbia, 333 A.2d 57, 59 (D.C. 1975),



“diverted from a straight line path because of obstacles such as buildings.” Id. at
1169–70. The court concluded that it was still necessary to furnish proof, noting
that “the government, for whatever reason, offered no map establishing that fact.”
Id. at 1170; see also United States v. Applewhite, 72 F.3d 140, 143 (D.C. Cir. 1995),
on reh’g in part (Feb. 13, 1996) (finding insufficient evidence where the government
“measured only the distance between the school and a point short of the location of
the drugs” and “did not present evidence from which the jury could determine the
omitted distance”); see also see also United States v. Herrera-Ochoa, 245 F.3d 495,
502 (5th Cir. 2001) (“Simply put, the government had readily available to it all the
evidence needed to prove its case. Its having failed to successfully marshal the
evidence at trial, the trial court consequently erred in finding the evidence sufficient
to support the conviction.”).
                                          9


and of many other facts one cannot reasonably contest. See, e.g., Shannon v. United

States, 206 F.2d 479, 481 (D.C. Cir. 1953) (“Because of the 13-hour differential, we

may judicially notice that when it was midnight, January 2, 1946 here, it was 1:00

p.m., January 3, 1946, in the Philippines.”); Bruno v. Western Union Financial

Servs., Inc., 973 A.2d 713, 715 n.3 (D.C. 2009) (taking judicial notice of driving

distances); W.M. v. D.S.C., 591 A.2d 837, 840 (D.C. 1991) (holding that the trial

court did not err in taking judicial notice “that the period of conception is about 280

days, or nine months”).


      As a threshold matter, separate and apart from whether a no-license finding is

the sort of fact that can be judicially noticed, the government faces a potential

setback in that the trial court itself never took judicial notice of the fact the

government now asks this court to notice. Although our cases make clear that

judicial notice can be taken on appeal, see Christopher, 841 A.2d at 311 n.2, this

court has expressed skepticism about taking judicial notice of facts that were not

presented to or judicially noticed by the trial court or that were judicially noticed

inexplicitly or sua sponte, see, e.g., Bradley v. United States, 107 A.3d 586, 600

(D.C. 2015) (“What is objectionable is for a court to take judicial notice of

CourtView records sub silentio”), or of proffered facts whose relevance depends on

other factual development or vetting. Thus in Bradley, this court found a due process
                                           10


violation based in part on the trial court’s failure to make a record of certain extra-

record information it relied on in sentencing the defendant, even where that

information had the hallmarks of evidence that would warrant judicial notice. Id.;

see also Harrison v. United States, 76 A.3d 826, 833 (D.C. 2013) (stating that taking

judicial notice of court records sua sponte “may create an appearance of partiality”);

Williams v. Auerbach, 285 A.2d 701, 703–04 (D.C. 1972) (concluding that it would

be “most unfair” to hold that the trial court was required to take judicial notice of

certain housing regulations that the plaintiff raised only vaguely after resting his

case, rather than pleading it or raising it at trial, where “the issue could have been

joined and witnesses called to testify on the precise matter”). This reluctance to take

judicial notice is most keen where, as here, the proffered fact is an essential element

of a criminal offense. 6 While the government may at times establish an essential


      6
          In Broome v. United States, 240 A.3d 35 (D.C. 2020), we acknowledged
our case law stating that it was “‘objectionable’ for a court to take judicial notice sub
silentio without giving parties notice and an opportunity to be heard,” id. at 44 (citing
Bradley, 107 A.3d at 600-01), but found that any such error in that case was harmless
because the trial court had “disclosed the fact that was being noticed,” id. (quoting
Harrison, 76 A.3d at 833. And in Brooks v. United States, 130 A.3d 952 (D.C.
2016), we declined to address a question of judicial notice that the government had
not argued, but noted that “one treatise concludes that an appellate court may not
take judicial notice for the first time on appeal of a fact, not considered by the
factfinder, that would ‘supply an essential element of proof.’” Id. at 956 n.3 (quoting
29 Am. Jur. 2d Evidence §§ 46-47). In a footnote in its supplemental brief, the
government acknowledges Brooks’s reference to this treatise and counters that “at
least one other treatise explains that, in some circumstances, even in criminal cases,
                                            11


element of a criminal offense using facts that were judicially noticed by the trial

court, giving the government the benefit of a judicially noticed fact that the trial

court never admitted into evidence would “allow the prosecution to do through

argument to this Court what it is required by due process to do at the trial,” and

would “turn the [judicial notice] doctrine into a pretext for dispensing with a trial.”

Garner v. Louisiana, 368 U.S. 157, 173 (1961) 7 (quoting Ohio Bell Tel. Co. v. Pub.

Utils. Comm’n of Ohio, 301 U.S. 292, 302 (1937)); cf. also United States v. Herrera-

Ochoa, 245 F.3d 495, 501 (5th Cir. 2001) (“Taking judicial notice in this case of an

essential element of the crime . . . potentially infringes on Herrera’s right to have

each element proved beyond a reasonable doubt.”).


       To be sure, this court has readily taken judicial notice of particularly


an appellate court may take judicial notice of certain kind of facts.” This rejoinder
does not meet the force of the treatise quoted in Brooks because the treatise the
government cites does not suggest that an essential element is among the “certain
kind of facts.”
       7
         The defendants in Garner were convicted of disturbing the peace after
refusing to move from a seat at a café counter when an employee of the café advised
them to do so. Id. at 158. During post-conviction proceedings, the government
argued that it would be proper for the Supreme Court to consider that it would have
been apparent to the trial court that the defendants’ presence at the café counter
might cause a disturbance of the peace, given “the history of race relations and the
high degree of racial segregation which exist[ed] throughout the South.” Id. at 173.
The Supreme Court rejected that premise, commenting that there was “nothing in
the records to indicate that the trial judge did in fact take judicial notice of anything.”
Id.
                                          12


straightforward facts—ranging from statutes and court records to driving distances

and the length of human gestation—even where the trial court never considered these

facts. See e.g., Robert Siegel, Inc. v. District of Columbia, 892 A.2d 387, 395 n.11

(D.C. 2006) (taking judicial notice of D.C. Council hearings that were not part of the

record). The government appears to acknowledge that the no-license finding is not

in this category when it suggests that the trial court did take judicial notice, albeit

implicitly, by drawing an unstated reasonable inference from the statute prohibiting

food and drink on the Metro, which was “a point of law the trial court [was]

presumed to know.” Yet there is little basis for surmising that the trial court did take

that notice, that it did draw that inference, or that it even contemplated applying the

judicial notice doctrine at all.      The government mentioned the no-license

requirement for the first time after it rested its case, when it asserted that it had

proven a violation of subsection 4, as opposed to the version of the offense

(subsection 1) it had charged in the information. The prosecutor never conveyed the

theory the government now presses on appeal—that the court could take judicial

notice of the law prohibiting food and drink on the Metro and then reasonably infer

from that law “that WMATA does not have a license to sell alcohol.” And even

assuming the food-and-drink prohibition were properly considered part of the

evidentiary calculus despite never having been alluded to, there would still be an

analytical leap to the inference the government wants drawn. That makes this a bad
                                          13


candidate for judicial notice in the absence of any findings on or discussion about

the logic of the connection between the statute restricting food and drink on the

Metro and the proffered fact regarding the absence of a liquor license. See Poulnot,

608 A.2d at 141–42.


      Second, the government also cannot meet the basic standards for judicial

notice. In order to justify application of the doctrine, the government had to

demonstrate that it was either generally known in the District or capable of accurate

determination through dependable sources that WMATA did not have a license to

sell alcohol at the Georgia Avenue station on the day Mr. Mejia-Cortez was arrested

there. D.C. Code § 35-251. As noted above, even if the government is right that

everyone knows people cannot consume food and drink in Metro stations, and even

if we took judicial notice of that statutory ban, the existence of that ban is not

tantamount to proof that the operator of such stations cannot possess a license to sell

alcohol. There are reasons to question the accuracy of the inference the government

asks us to draw. The evidence the government proffers in its appellate brief as

supporting judicial notice—a listing of holders of licenses to sell alcoholic beverages

from the Alcoholic Beverage Regulation Administration website—does not purport

to show that WMATA was not licensed on the date of Mr. Mejia-Cortez’s arrest. In

addition, the fact that licenses can be transferred from one holder to another as well
                                          14


as from one location to another and can be held in “safekeeping” for months and

even years while the holder takes steps to commence or resume business operations 8

demonstrates that the correlation between existing licenses and the establishments

with which they are associated is not always logical or discernible. The Alcoholic

Beverage Regulation Administration (ABRA) issues temporary licenses for special

events, see D.C. Code 25-115, and both parties acknowledged at oral argument that

it is not out of the realm of possibility that Metro might seek such a temporary license

for an event at a particular station.      The document the government cites to

substantiate the no-license element does not appear to include temporary licensees,

and it is unclear whether the nonexistence of a temporary license is even verifiable

from an official source. Further, the ABRA’s list of licensees distinguishes the

licensees by “Establishment Type,” and one such possible Establishment Type is

“Railroad,” which is used currently to categorize Amtrak’s liquor license. See

Alcoholic Beverage Regulation Administration, ABC License List—July 1, 2019,

https://abra.dc.gov/node/1415756; https://perma.cc/DT2M-BW4G (last visited July

19, 2021). Some Metro stations, such as Union Station, are located within larger




      8
       See Padou v. District of Columbia Alcoholic Beverage Control Bd., 70 A3d
208, 210 n.1 (D.C. 2013); Tiger Wyk Ltd., Inc. v. District of Columbia Alcoholic
Beverage Control Bd., 825 A.2d 303, 305 (D.C. 2003); see also D.C. Code § 25-791
(2012 Repl.).
                                         15


complexes where alcohol is legally sold. The government acknowledged that food

and drink are sold at stations in “some subway systems in other jurisdictions.” While

these considerations certainly do not foreclose the possibility that Mr. Mejia-Cortez

was arrested in a place for which no liquor license had been issued, they sufficiently

muddy the matter so as to undercut the suggestion that the proffered fact was

commonly known and that it could be accurately determined through dependable

sources.


      In Mr. Mejia-Cortez’s case, the government may have been able to prove the

no-license element. See Johnson, 46 F.3d 1166, 1170 (D.C. Cir. 1995) (stating that

if the government could “easily have established” the element in question, “we have

no idea why the government did not prove it”). But it failed to do so, and the

circumstances do not support taking judicial notice on appeal. The government

describes this omission as “a technicality.” The right to be convicted only upon

proof of each element beyond a reasonable doubt is in fact a fundamental aspect of

due process. Because the evidence was insufficient to establish an essential element

of the POCA offense of which Mr. Mejia-Cortez was convicted, we reverse his

conviction and remand so that the trial court may enter a judgment of acquittal.




                                                           So ordered.
                                           16


      WASHINGTON, Senior Judge, concurring:             While I disagree with Judge

Thompson that it is appropriate for us to take judicial notice of an individual Metro

station’s lack of a particular license, I agree that appellant’s conviction for violating

a section of the POCA statute with which he was not charged amounted to a

prejudicial constructive amendment that also requires reversal of appellant’s

conviction in this case.


      THOMPSON, Associate Judge, concurring in the judgment: My colleagues

have determined to reverse Mr. Mejia’s conviction for possessing open containers

of alcohol (“POCA”) at the Georgia Avenue/Petworth Metro Station on the ground

that the government failed to prove that the Georgia Avenue/Petworth Metro Station

did not have a license to sell alcoholic beverages on the day in question. I cannot

join my colleagues in reversing Mr. Mejia’s conviction on that basis, as I think we

all know that the Georgia Avenue/Petworth Metro Station did not and does not have

a license to sell alcoholic beverages. (That no doubt explains why no one suggested

otherwise at trial or in the parties’ opening briefs and reply brief in this case.)


      My colleagues reach their conclusion with barely a mention of this court’s

recent opinion in Broome v. United States, in which we noted that judicial notice

may be taken of facts that are so “well-known by all reasonably intelligent people in

the community” that “it would not be good sense to require formal proof”; that
                                          17


judicial notice may be taken of such facts on appeal and may be taken even of a fact

that “constitutes an element of the offense”; and that judicial notice is “a doing away

. . . with the formal necessity of evidence because there is no real necessity for it.”

240 A.3d 35, 42, 43 (D.C. 2020) (internal quotation marks omitted). This is just

such a case.


      Nevertheless, I concur in the judgment reversing the conviction, but for a

different reason: what I believe was a prejudicial variance between the criminal

information by which Mr. Mejia was charged in this case, and the theory the

government advanced at trial. See Berger v. District of Columbia, 597 A.2d 407,

410 (D.C. 1991).


      The information in this case charged Mr. Mejia with a violation of D.C. Code

§ 25-1001(a)(1): possession of an open container of alcohol “in or upon . . . [a]

street, alley, park, sidewalk or parking area.” But at trial, the government proved

that Mr. Mejia had open containers of alcohol (Pilsner beer) at the time he went

through the exit gate at the Georgia Avenue/Petworth Metro station, and the

prosecutor asserted — for the first time during his rebuttal closing argument — that

this was a violation of D.C. Code § 25-1001(a)(4): possession of an open container

of alcohol “in or upon . . . [a]ny place to which the public is invited and for which

a license to sell alcoholic beverages has not been issued under this title [D.C. Code
                                          18


Title 25].” This, I think, was an unfair and prejudicial surprise, because it “deprived

[Mr. Mejia] of an adequate opportunity to prepare [his] defense.” Byrd v. United

States, 579 A.2d 725, 727 (D.C. 1990).


      Before the presentation of evidence began, Mr. Mejia’s counsel agreed to

consolidation of Mr. Mejia’s trial for the charged POCA violation and fare evasion

with his trial for a charged Bail Reform Act (“BRA”) violation. Counsel told the

court that he had no objection to the government’s motion to join the two cases

because he saw no problem and no benefit to the defense of keeping them “split up.”

Thereafter, Mr. Mejia also chose to testify in his own defense. His testifying as to

the BRA charge turned out to be a good decision: Mr. Mejia explained in his

testimony that he had forgotten his court date, and the court acquitted him, finding

that the government had failed to prove that Mr. Mejia had the requisite intent

(willfulness) for a BRA violation. But Mr. Mejia’s testimony regarding the POCA

charge supplied the evidence that permitted the trial court to convict him, even if in

theory the Georgia Avenue/Petworth Metro station might have had a license to sell

alcoholic beverages.


      The testimony of Metro police officer Zachary Gardner established that Mr.

Mejia was carrying a black plastic bag containing two half-empty bottles of beer

when he exited through the Metro station fare gate. Mr. Mejia testified that he
                                          19


purchased the beer in Maryland; that the unsealed bottles were open because he “had

those” while at a friend’s house in Hyattsville, Maryland; that the beer bottles were

in the black bag when he left the friend’s house; and that he boarded the subway in

(“c[a]m[e] from”) Maryland. Thus, Mr. Mejia’s testimony established that he did

not purchase the beer at the Georgia Avenue/Petworth Metro station and that the

unsealed bottles were opened before he got to that station. What’s more, defense

counsel cited Mr. Mejia’s testimony to emphasize that the opened beer bottles were

“covered by a bag,” confirming that the bottles were not tendered to and opened by

a station employee.


      It seems clear from the Alcoholic Beverage Regulation Administration

(“ABRA”) regulatory scheme that the reason why it is not criminal to have an open

container of alcohol at a place that is open to the public and has a license to sell

alcoholic beverages is that places that are so licensed “may permit a patron to bring

to and consume on the licensed premises an alcoholic beverage that the licensee is

permitted to sell or serve under its license; provided that, the alcoholic beverage is

opened by an employee of the establishments or event.” 23 D.C.M.R. § 717.1

(emphasis added). 1 In light of that ABRA regulation and the statutory prohibition




      1
          “However, the license shall not permit any alcoholic beverage opened on the
                                          20


against possessing an open container of alcohol on the streets or sidewalks, D.C.

Code § 25-1001(a)(4) cannot reasonably be read to permit the bringing of open

containers of alcohol obtained elsewhere onto ABRA-licensed premises and

possession of them there. Thus, even if the trial court had focused on the licensure

status of the Georgia Avenue/Petworth Station and then declined to take judicial

notice of the station’s non-ABRA-license status, Mr. Mejia’s testimony established

that his possession of a bag containing open bottles of beer that he brought to the

Metro station in that condition fell squarely within the intent of the prohibition of

D.C. Code § 25-1001(a)(4).


      I think there is at least a reasonable probability that Mr. Mejia would have

declined to testify if his counsel had had notice that he could be found guilty under

§ 25-1001(a)(4). In other words, unlike Berger, this is a case in which appellant’s

“defense would have been different had the information included” a citation to the

specific subparagraph of the POCA statute under which he was convicted instead of

the citation to a different subparagraph. Berger, 597 A.2d at 410. I therefore agree

that fairness requires reversal of his conviction.




licensed premises to be removed.” Id.